Citation Nr: 0639315	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  97-34 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for non-Hodgkin's 
lymphoma, on a direct or presumptive basis or as the residual 
of Agent Orange exposure.  

2.  Entitlement to service connection for non-Hodgkin's 
lymphoma, claimed as the residual of radiation exposure.  

3.  Entitlement to a rating in excess of 50 percent for the 
service-connected generalized anxiety disorder.  

4.  Entitlement to a rating in excess of 10 percent for the 
service-connected gastritis.  





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.  

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2000 and May 2004 when it was 
remanded for further development of the record.  

In a statement received by VA in October 2004, the veteran 
revoked his appointment of the American Legion as his 
representative.  38 C.F.R. § 20.607 (2004).  

In July 2005, the RO informed the veteran that his records 
were being transferred to the Board and that if he wished to 
appoint a representative, he should submit that appointment 
directly to the Board.  The veteran did not respond to that 
information.  

The issue of an increased rating for the service-connected 
generalized anxiety disorder is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The evidence associated with the record since the RO's 
February 1991 decision is either cumulative or redundant and, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim of service 
connection for non-Hodgkin's lymphoma on a direct or 
presumptive basis or as the residual of Agent Orange 
exposure.  

2.  The veteran is not shown to have suffered non-Hodgkin's 
lymphoma due to ionizing radiation exposure during his period 
of active service.  

3.  The service-connected psychiatric disability is shown to 
more nearly approximate that of 

4.  The service-connected gastritis is shown to be manifested 
by complaints of abdominal pain, frequent gas and acid reflux 
and occasional nausea.  



CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of service connection for non-Hodgkin's 
lymphoma on a direct or presumptive basis or due to claimed 
exposure to Agent Orange.  38 U.S.C.A. §§ 5103, 5103A, 7105 
(West 2002); 38 C.F.R. § 3.159 (2006); 38 C.F.R. § 3.156 
(2000).  

2.  The veteran's disability manifested by non-Hodgkin's 
lymphoma is due to radiation exposure that was incurred in or 
aggravated by active service; nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 5103, 5103A, 7105 
(West 2002); 38 C.F.R. § 3.159 (2006); 38 C.F.R. § 3.159, 
3.309, 3.311 (2000).

3.  The criteria for the assignment of a 70 percent rating 
for the service-connected generalized anxiety disorder have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130 including Diagnostic 
Code 9400 (2006).  

4.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected gastritis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.114 including Diagnostic Code 7307 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of service connection for non-Hodgkin's lymphoma and his 
claims for increased ratings for his service-connected 
generalized anxiety disorder and gastritis.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in May and July 2004, the AMC informed the 
veteran that in order to establish service connection for a 
particular disability, there had to be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The AMC also informed the veteran that in order to establish 
entitlement to an increased rating for his service-connected 
disability(ies), the evidence had to show that such 
disabilities had gotten worse.  

The AMC notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the AMC stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The AMC told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notices with respect to the claims 
of service connection for non-Hodgkin's lymphoma and 
increased ratings for generalized anxiety disorder and 
gastritis were not sent to the veteran until after the 
initial rating decisions in December 1996 and March 1997.  

Nevertheless, any defect with respect to the timing of those 
notices must be considered to have been harmless.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Supplemental Statements of the Case (SSOC's) 
issued in September 2003 and May 2005 set forth the text of 
those laws and regulations.  Moreover, the Statement of the 
Case (SOC) and SSOC's notified the veteran of the evidence 
which had been obtained in support of his appeal.  

Following such notices, the RO developed additional evidence 
and the veteran submitted additional argument.  Thereafter, 
the RO considered the entire record, including the additional 
evidence and argument, and readjudicated the veteran's 
appeal.  Thus, there is no prejudice to the veteran due to 
any defect in the timing of the notice.  See Prickett v. 
Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 2006).  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case.  Where as here, service connection is denied, 
no disability rating or effective date is assigned.  Id.  

Although an increased rating has been granted for the 
veteran's generalized anxiety disorder, it is the RO's 
responsibility to assign the effective date of that increase.  

Since the increased rating for gastritis is being denied, no 
effective date will be assigned.  Therefore, there can be no 
possibility of any prejudice to the veteran with respect to 
the increased rating claims.  

In regard to non-Hodgkin's lymphoma, the Board notes that 
service connection for such disorder was previously denied in 
an RO rating action in February 1991.  

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal.  Accordingly, that 
decision became final under the law and regulations then in 
effect.  38 U.S.C. § 7105(1988); 38 C.F.R. §§ 20.1103 (2000).  

In order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  

In addition, VA must send the veteran notice that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Id.

The letters to the veteran in May and July 2004 fulfilled the 
notice requirements set forth in Kent.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  Indeed, it appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with his claims of service connection 
for non-Hodgkin's lymphoma or his claims for increased 
ratings for generalized anxiety disorder and gastritis .  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
(discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  


II.  Facts and Analysis

A.  Non-Hodgkins Lymphoma

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For certain disabilities, such as tumors (cancer), service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.  

The veteran's claim of service connection for non-Hodgkin's 
lymphoma was before VA in February 1991.  

The evidence on file in February 1991 consisted of the 
service medical records; VA medical records, reflecting the 
veteran's treatment or examination in 1968 and 1973; and 
private medical records reflecting the veteran's treatment in 
the late 1980's and early 1990's.  

Such evidence showed that the initial manifestations of the 
non-Hodgkin's lymphoma were noted in March 1989.  There was 
no competent evidence showing that such manifestations were 
present in service or during the first year after the 
veteran's discharge from service.  

In February1991, the primary thrust of the veteran's 
contentions had been that his non-Hodgkin's lymphoma was the 
result of the exposure to Agent Orange.  

When manifested to a degree of 10 percent or more at any time 
after service, non-Hodgkin's lymphoma is presumed to be the 
result of exposure to certain herbicide agents, including 
Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), 
3.309(e).

Veterans who had qualifying service in the Republic of 
Vietnam are presumed to have had such exposure.  38 C.F.R. 
§ 3.306(a)(6)(iii) (2005).  However, veterans who did not 
have such service do not enjoy that presumption.  Rather, 
they are required to prove that they were, in fact, exposed 
to herbicides during their military service.  

The evidence on file in February 1991 did not show that the 
veteran had service in the Republic of Vietnam or, otherwise, 
had been exposed to Agent Orange.  Consequently, the RO also 
denied service connection for non-Hodgkin's lymphoma on the 
basis of the claimed exposure.  

The veteran was notified of that decision; however, he did 
not initiate an appeal.  Therefore, it became final under the 
law and regulations then in effect.  38 U.S.C. § 7105(1991); 
38 C.F.R. §§ 20.1103 (1990).  

The veteran now requests that VA reopen his claim of service 
connection for non-Hodgkin's lymphoma, either directly or 
presumptively or on the basis of exposure to Agent Orange.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

When the veteran requested that the RO reopen his claims, new 
and material evidence was that which had not previously been 
submitted to VA decision makers, and which bore directly and 
substantially upon the specific matter under consideration.  
Such evidence was neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled 
was so significant that it had to be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

If new and material evidence is presented, the Board may then 
evaluate the merits of the claim but only after insuring that 
the duty to assist the veteran in the development of his 
claim has been fulfilled.  See, Elkins v. West, 12 Vet. App. 
209 (1999).  

The evidence added to the record since the RO's February 1991 
decision includes the veteran's service personnel records; 
numerous private medical records and reports reflecting the 
veteran's treatment from the late 1980's through 
January 2001; a 1994 pamphlet from the Leukemia Society of 
America; the transcript of hearings held at the RO in October 
1994 and September 1997; treatment records associated with 
the veteran's grant of Social Security disability benefits in 
1998; and reports of VA treatment and/or examinations from 
September1991 to May 2004.  

Much of that evidence is new in the sense that it has not 
previously been before VA.  However, it is not material as it 
is essentially cumulative in nature.  That is, the additional 
evidence does not correct any of the deficits in the evidence 
which existed in February 1991.  

Indeed, the record remains negative for any competent 
evidence of non-Hodgkin's lymphoma in service or during the 
year after the veteran's discharge from service.  Moreover, 
the record continues to show that the veteran's non-Hodgkin's 
lymphoma was manifested in the late 1980's and is unrelated 
thereto. 

Such conclusion is supported by the opinion of the VA 
examiner who examined the veteran in May 1998 to determine 
the nature and etiology of the veteran's non-Hodgkin's 
lymphoma.  

Following that examination, which included an interview with 
the veteran and a review of the claims file, the VA examiner 
stated that, even with low and intermittent grade lymphomas, 
which were considered favorable prognosis types, the veteran 
would have had a median survival rate of 5 to 71/2 years.  She 
noted that the veteran's disease was first diagnosed 20 years 
after his discharge and concluded that it was unlikely that 
the veteran's disease would have remained latent without 
treatment for that period of time.  

Moreover, the record continues to be negative for any showing 
that the veteran was exposed to Agent Orange.  

In December 2002, evidence was received indicating that Agent 
Orange was kept on various military facilities since the 
1950's.  However, there is no competent evidence that he was 
at such a facility or that he did, in fact, have contact with 
Agent Orange.  

Accordingly, new and material evidence has not been submitted 
to reopen the claim of service connection for non-Hodgkin's 
lymphoma, on a direct or presumptive basis or as the residual 
of Agent Orange exposure.  


B.  Radiation Exposure.

In July 1996, the veteran claimed service connection for non-
Hodgkin's lymphoma as a residual of exposure to radiation in 
service.  

That constitutes a new theory of entitlement; and, therefore, 
the Board will consider the claim on a de novo basis.  

Absent affirmative evidence to the contrary, certain 
diseases, such as non-Hodgkin's lymphoma, shall be service-
connected if they become manifest in a radiation-exposed 
veteran.  38 U.S.C. 1112(c)(2); 38 C.F.R. 3.309(d):  

The term radiation-exposed veteran means a veteran, who while 
serving on active duty, participated in a radiation-risk 
activity, such as on site participation in a test involving 
the atmospheric detonation of a nuclear device.  More recent 
exposure could have occurred before January 1, 1974, on 
Amchitka Island, Alaska, in conjunction with underground 
nuclear tests or before February 1, 1992, on the grounds of a 
gaseous diffusion plants located in Paducah, Kentucky, 
Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, 
Tennessee.  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in § 3.307 or § 3.309, and it 
is contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  

Generally, dose information may be obtained from the 
Department of Defense or from the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained or service medical records.  All such records 
will be forwarded to the VA Under Secretary for Health, who 
will be responsible for preparation of a dose estimate, to 
the extent feasible, based on available methodologies.  

In this case, the veteran's service personnel records show 
that he was a supply sergeant during the mid-1960's.  He 
asserts having radiation exposure while working in and around 
radar stations associated with missile sites.  

His service medical records and service personnel records , 
however, are negative for any competent evidence of exposure 
to radiation during his period of active duty.  

In December 2000, the veteran's treating oncologist, 
suggested that the veteran's non-Hodgkin's lymphoma could be 
due to the radiation exposure in service.  

However, that conclusion was based on a history related by 
the veteran rather than a review of the claims folder.  A 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

Nevertheless, despite the absence of verified radiation 
exposure in service, the RO requested radiation dose 
information from the Defense Threat Reduction Agency and U.S. 
Army Center for Health Promotion and Preventive Medicine.  
However, based on the information provided, those efforts met 
with negative results.  

The U.S. Army Center Health Promotion and Preventive Medicine 
suggested that additional information could be useful in a 
further search.  It suggested that at a minimum, the veteran 
should include the specific dates of his service with the 
missile battalion in Germany, a description of the duties of 
a General Supply Specialist within a missile battalion, the 
names of the missile weapon systems used by the missile 
battalion, and the veteran's specific duties and 
responsibilities with respect to direct handling or proximity 
to the missile launchers and warheads.   

In its May and July 2004 letters, the RO requested such 
evidence; however, the veteran did not respond with the 
necessary information.  

The applicable VA law and regulations require veteran to 
cooperate fully with VA's reasonable efforts to obtain 
relevant records from Federal agency or department 
custodians.  

Indeed, if requested by VA, the veteran must (emphasis added) 
provide enough information to identify and locate the 
existing records, including the custodian or agency holding 
the records; the approximate time frame covered by the 
records; and, in the case of medical treatment records, the 
condition for which treatment was provided.  38 C.F.R. 
§ 3.159(c)(2)(i).  

In this regard, the United States Court of Appeals for 
Veterans Claims (hereinafter Court) has stated that the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  The VA's duty is just what it states, a 
duty to assist, not a duty to prove a claim with the claimant 
only in a passive role.  If a veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 
(1991).  

As such, further development would unnecessarily impose 
additional burdens upon the Board with no possibility of any 
benefit flowing to the veteran.  Soyini.  Therefore, 
additional development is not required in this case.  

Absent competent evidence that the veteran was exposed to 
radiation in service, service connection for non-Hodgkin's 
lymphoma on this basis is not warranted.  

In arriving at the foregoing decisions, the Board notes that 
the primary reports linking the veteran's non-Hodgkin's 
lymphoma to service come from the veteran (See, e.g., the 
transcript of his hearing held at the RO in September 1997).  
Although he has submitted a pamphlet from the Leukemia 
Society of America in support of his claim, that pamphlet 
does not identify the veteran or otherwise address his 
specific case.  

Moreover, as a layman, the veteran is only qualified to 
report on matters which are capable of lay observation.  He 
is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Therefore, the veteran's opinion, without more, cannot be 
considered competent evidence of service connection.  


III.  Increased Ratings 

The veteran also seeks increased ratings for his service-
connected generalized anxiety disorder and for gastritis.  
Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected disability.  


A.  Psychiatric Disorder

Generalized anxiety disorder is rated in accordance with 
38 C.F.R. § 4.130, Diagnostic Code 9400.  

Under that code, a 50 percent rating is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is warranted when there are 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  

In this case, the evidence shows that the veteran has taken 
psychotropic medication for many years.  The evidence also 
shows that from time to time, he has been treated by private 
practitioners, as well as VA, for psychiatric disability.  He 
has also undergone several VA psychiatric examinations to 
determine the extent of his service-connected disorder.  Such 
examinations were performed in June 1997, May 1998, December 
2000, and May 2004 and generally  included a review of the 
claims file, as well as an interview with and mental status 
examination of the veteran.  In November 2000, a psychiatric 
report was also issued by the Vet Center.  

Such evidence shows that the veteran's generalized anxiety 
disorder is manifested primarily by panic attacks once or 
twice a week, sleep impairment, discomfort in crowds and 
periods of depression.  

The examiners have generally found such symptoms productive 
of serious social and industrial impairment and have 
generally assigned a commensurate GAF of 45 to 50.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  

Given the evidence of serious symptomatology, the Board finds 
that the service-connected psychiatric disability picture 
more closely resembles the criteria for a 70 percent rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9400.  To this 
extent, the appeal is allowed.  

In arriving at this decision, the Board has considered the 
criteria for a 100 percent schedular evaluation.  The 
November 2000 report from the Vet Center shows that the 
veteran has a GAF as low as 35 and a persistent danger of 
hurting himself or others.  

However, the veteran does not demonstrate gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

Absent such evidence, the Board concludes that the veteran 
does not meet the criteria for a schedular rating of 100 
percent for the service-connected psychiatric disorder.  


B.  Gastritis

Gastritis, hypertrophic (identified by gastroscope) is rated 
in accordance with 38 C.F.R. § 4.114, Diagnostic Code 7307.  
A 10 percent rating is warranted for chronic hypertrophic 
gastritis with small nodular lesions, and symptoms.  A 
30 percent rating is warranted for chronic gastritis with 
multiple small eroded or ulcerated areas, and symptoms.  

In this case, the gastroscopies, performed by a private 
practitioner in October 1998 and by VA in August 2000, 
confirmed the presence of gastritis and characterized it 
variously as moderate and severe.  

While the veteran complained of epigastric pain, frequent 
gas, occasional nausea, and acid reflux, there was no 
evidence showing eroded or ulcerated areas.  

Absent such findings, the veteran does not meet the criteria 
for a rating in excess of 10 percent for the service-
connected gastritis.  Accordingly, this portion of the appeal 
is denied.  



ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for non-Hodgkin's lymphoma on 
a direct or presumptive basis or as the residual of exposure 
to Agent Orange, the appeal to this extent is denied.  

Service connection for non-Hodgkin's lymphoma, as the 
residual of radiation exposure, is denied.  

An increased schedular rating of 70 percent, but not higher 
for the service-connected psychiatric disability is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  

A rating in excess of 10 percent for the service-connected 
gastritis is denied.  



REMAND

During his hearing at the RO in September 1997, the veteran 
offered testimony that, due to his service-connected 
generalized anxiety disorder, he had to leave his employment 
with the Wayne County Board of Education.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
That, if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2006).  

In light of the action taken hereinabove, the Board must 
address the matter of an increased rating for the service-
connected disability on the basis of entitlement of the total 
compensation rating based on individual unemployability.  
VAOPGCPREC 6-96.  

In this regard, the Board notes that the records of the 
veteran's employment have not been associated with the claims 
folder.

Accordingly, this matter is REMANDED to the RO for the 
following actions: 

1.  The RO should take appropriate steps 
to request that the veteran provide the 
address of the Wayne County Board of 
Education and the dates he was employed.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  

The RO then contact the Wayne County 
Board of Education and request copies of 
the veteran's employment records, 
including, but not limited to, employment 
applications, medical records and the 
reports of any pre-employment 
examinations; job descriptions; reports 
of job training; reports of duty 
limitations or job changes and the 
reasons for such limitations or changes; 
reports of workman's compensation claims 
or claims for other disability benefits; 
reports of vocational rehabilitation or 
job retraining; counseling statements; 
customer/client letters; reports of union 
involvement; reports of termination and 
the reasons therefore; and any associated 
severance pay.  

Also the RO should request that the 
veteran provide any such employment 
information in his possession.  

2.  Then, the veteran should be scheduled 
for a VA  psychiatric examination to 
determine whether he is  preclude from 
obtaining and/or retaining substantially 
gainful employment due to service-
connected disability.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  The rationale for all 
opinions must be set forth in writing.  

3.  Following completion of the requested 
development and any other indicated 
development, the RO adjudicate the issue 
of a total rating due to individual 
unemployability by reason of service-
connected disability.  

If the foregoing total rating is not 
granted to the veteran's satisfaction, 
the RO should furnish him with an SOC and 
an opportunity to respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


